Citation Nr: 1125307	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  02-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to December 1976.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in January 2010. This matter is originally on appeal from rating decisions dated in July and December 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has expanded the Veteran's claim on appeal to include all psychiatric disorders and the issue has been recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

In March 2007, the Veteran testified at a travel board hearing with respect to the issue noted above before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to increased evaluations for fracture of the right hand, bilateral hearing loss, right inguinal hernia, and recurrent right epididymitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a January 2010 decision, the Board denied the Veteran's claim for service connection for a depressive disorder.  The Veteran appealed the Board's decision to the Court.  In a November 2010 Order, the Court granted the parties Joint Motion for Remand (JMR) and remanded the matter to the Board for compliance with the instructions in the JMR).

The parties to the JMR agreed that the Board erred by relying on a November 2004 medical opinion in which the VA examiner failed to consider or discuss the Veteran's statements and testimony that he became depressed in service due to the fact that his daughter was born with an "egg-shaped head" and that she had to undergo surgeries for a brain disorder while he was in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current psychiatric disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic psychiatric disorders and provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by the Veteran's active duty service.  

The VA examiner is specifically requested to address the Veteran's statements and testimony that he became depressed in service due to the fact that his daughter was born with an "egg-shaped head" and that she had to undergo surgeries for a brain disorder while he was in service

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


